      CASE 0:20-cv-01747-JRT-KMM Doc. 10 Filed 09/09/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA


GERALDINE WALLUS
        Plaintiff,                   Court File No. 20-cv-1745

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


MUSTAFA SULTAN,
        Plaintiff,                   Court File No. 20-cv-1747

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JEFFREY BOYETTE,
          Plaintiff,                 Court File No. 20-cv-1749

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JAY WASYLYNA,
         Plaintiff,                  Court File No. 20-cv-1753

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.
      CASE 0:20-cv-01747-JRT-KMM Doc. 10 Filed 09/09/20 Page 2 of 4




ROBERT WALLACE,
        Plaintiff,                     Court File No. 20-cv-1757

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


FOREST TAYLOR,
         Plaintiff,                    Court File No. 20-cv-1758

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


DOUGLAS BRACA
        Plaintiff,                     Court File No. 20-cv-1763

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


GARY MARTIN
        Plaintiff,                     Court File No. 20-cv-1765

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.




                                   2
        CASE 0:20-cv-01747-JRT-KMM Doc. 10 Filed 09/09/20 Page 3 of 4




 RUSSEL NISBET,
           Plaintiff,                         Court File No. 20-cv-1769

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,
          Defendants.


 VAUGHN SCHER
         Plaintiff,                           Court File No. 20-cv-1771

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,
          Defendants.


 COREY SHOTT,
          Plaintiff,                          Court File No. 20-cv-1772

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,
          Defendants.


MOTION TO REMAND FOR LACK OF SUBJECT MATTER JURISDICTION

      Plaintiffs, by and through counsel, hereby move this Court for an order

remanding this case to Minnesota State Court, Fourth Judicial District, Hennepin

County.

      This Motion is based on the pleadings, files and records herein, including

Plaintiffs’ Omnibus Memorandum in Support, and the Declaration of Mikal C.

Watts, filed in support of this Motion.

                                          3
       CASE 0:20-cv-01747-JRT-KMM Doc. 10 Filed 09/09/20 Page 4 of 4




Dated: September 9, 2020          Respectfully submitted,

                                  WATTS GUERRA LLP


                                  By: __s/ Mikal C. Watts____________
                                      Mikal C. Watts
                                      Texas State Bar No. 20981820
                                      mcwatts@wattsguerra.com
                                      Alicia O’Neill
                                      MN State Bar No. 0401566
                                      aoneill@wattsguerra.com
                                      Francisco Guerra IV (pending Pro Hac Vice)
                                      Texas State Bar No. 00796684
                                      fguerra@wattsguerra.com
                                      Erin Rogiers (pending Pro Hac Vice)
                                      Texas State Bar No. 24083597
                                      erogiers@wattsguerra.com
                                      5726 W. Hausman Rd., Suite 119
                                      San Antonio, Texas 78249
                                      Telephone: (210) 448-0500
                                      Facsimile: (210) 448-0501

                                        Attorneys for Plaintiffs




                                    4
